Case 8:19-cv-02140-JVS-ADS Document 37-1 Filed 03/09/20 Page 1 of 3 Page ID #:606



                                             EXHIBIT A

                                JUDGE JAMES V. SELNA
           [PROPOSED] REVISED CASE MANAGEMENT AND DISCOVERY SCHEDULE

                              Time     Week      Plaintiff’s     Defendants’
                                         s        Request         Request
           Matter                      befor                                   Court Order
                                         e
                                       trial
   Trial date (jury)           8:30              12/07/21         12/07/21      12/07/21
   Estimated length: 7 days    a.m.
                              (Tuesd
                               ays)
   File Findings of Fact                -1       11/30/21         11/30/21
   and Conclusions of Law
   and Summaries of
   Direct Testimony

   Final Pretrial              11:00    -2       11/22/21         11/22/21      11/22/21
   Conference; Hearing on       a.m.
   Motions in Limine; File    (Mond
   Agreed Upon Set of          ays)
   Jury Instructions and
   Verdict Forms and Joint
   Statement re Disputed
   Instructions and Verdict
   Forms; File Proposed
   Voir Dire Qs and
   Agreed-to Statement of
   Case

   Lodge Pretrial Conf.                 -3       11/16/21         11/16/21
   Order; File Memo of
   Contentions of Fact and
   Law; Exhibit List;
   Witness List; Status
   Report re Settlement;
   Limitations of claims
   and references

   Last day for hand-                   -6       10/29/21         10/29/21
   serving Motions in
   Limine

   Last day for hearing        1:30     -7           Plaintiff   10/18/21 or

                                                 1
Case 8:19-cv-02140-JVS-ADS Document 37-1 Filed 03/09/20 Page 2 of 3 Page ID #:607



                               Time    Week      Plaintiff’s     Defendants’
                                         s        Request         Request
             Matter                    befor                                       Court Order
                                         e
                                       trial
   motions                      p.m.             requests          10/25/21,
                               (Mond             10/18/21,       subject to this
                                ays)            10/25/21, or        Court’s
                                                 10/27/21,        availability
                                               subject to this
                                                  Court’s
                                                availability

   Deadline to file replies                       09/16/21          9/16/21
   to case-dispositive
   motions and Daubert
   motions
   Deadline to file                               09/01/21           9/1/21
   oppositions to case-
   dispositive motions and
   Daubert motions
   Case-dispositive                               07/30/21          7/30/21
   motions and Daubert
   motions (other than
   Motions in Limine).


  L.R. 16−14 Settlement Choice: (1) CT/USMJ (2) Court Mediation Panel (3) Private ADR

                                  ADDITIONAL DEADLINES


   Last day to conduct                         07/23/21              7/23/21
   Settlement Conference

   Expert discovery cut-off                    07/16/21              7/16/21
   Reply Expert Reports                        05/14/21              5/14/21
   Rebuttal Expert Reports                     04/30/21              4/30/21
   Initial Expert Reports                      03/31/21             3/31/21
   Plaintiffs to Serve Final                   02/26/21              3/24/21
   Infringement
   Contentions/
   Defendants to Serve
   Final Invalidity
   Contentions
   Completion of Fact                          01/22/21             3/17/21
   Discovery
                                                2
Case 8:19-cv-02140-JVS-ADS Document 37-1 Filed 03/09/20 Page 3 of 3 Page ID #:608



   Claim                               Week of             Week of
   Construction/Markman                01/14/21, subject   1/14/21,
   Hearing                             to the Court’s      subject to the
                                       availability        Court’s
                                                           availability
   Responsive Claim                    12/18/20            12/18/20
   Construction Briefing
   Technology Tutorial                 12/05/20            12/5/20
   Opening Claim                       11/16/20            11/16/20
   Construction Briefing
   Joint Claim                         10/16/20            10/16/20
   Construction and
   Prehearing Statement
    Exchange of Terms for              10/09/20            10/9/20
      Claim Construction
   Deadline to Join Other              09/18/20            09/18/20
   Parties and Amend
   Pleadings
   Deadline for Substantial            08/28/20            9/18/20
   Completion of
   Document Production
   Defendants to Serve                 07/28/20            07/28/20
   Preliminary Invalidity
   Contentions (Including
   Claim Charts)
   Plaintiffs to Serve                 06/16/20            06/16/20
   Preliminary
   Infringement
   Contentions (Including
   Claim Charts)
   Hearing Concerning                  6/8/20              6/8/20           6/8/20
   Reduction of Claims
   and Prior Art in Issue
   Initial Disclosures                 03/17/20            3/17/20




                                       3
